 PROVIDENCE STEREOTYPERS UNION195Providence Stereotypers' Union No. 53a/w Interna-tionalStereotypers' and Electrotypers' Union ofNorth America, AFL-CIOandThe Evening CallPublishingCompany. Case 1-CB-2029March 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn November15, 1972,Administrative Law JudgeIvar H.Peterson issued the attached Decision in thisproceeding.Thereafter,RespondentUnion filedexceptions and a supporting brief,and the ChargingParty and General Counsel filed briefs in support ofthe Decision of the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.UnionofNorth America, AFL-CIO,herein called theRespondent.In substance,the complaint,as amended,alleged that the Respondent,commencing on or aboutMarch 31and continuing to date,restrained and coercedthe Companyin the selection of its representatives for thepurposes of collective bargaining and the adjustment ofgrievances in that on or about May 16 it,through its agent,Thomas Bagley, assessed fines totaling $105 againstRichard Fontaine,a supervisorof the Company,and, sinceMay 16,has refused to refer Fontaine to employers, otherthan theCompany,for "extra work"as a journeyman, ashad been its regular practice.Additionally,the complaintalleged that since on or aboutJuly 11, theRespondent hasthreatened Fontaine with further disciplinaryaction bysummoning him to a meeting of the Respondent'sexecutive board to explain why he has not complied withitsprior order to pay fines.Theseacts, according to thecomplaint,are violative of Section 8(b)(1)(B) of the Actand, in view of the factthat the Companymeets theBoard's jurisdictional standards,come within the terms ofSection 2(6) and(7) of the Act. The Unionfiled an answer,denying the commissionof anyunfair labor practices.On the basis of the entire record in the case,includingmy observation of the witnesses as they testified and acareful consideration of the briefsfiled bycounsel for theparties onOctober 24,1make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Providence Stereo-typers' Union No. 53 a/w International Stereotypers'andElectrotypers'Union of North America,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judgeit is theBoard's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of therelevantevidenceconvinces us that the resolutions were incorrectStandard DryWallProducts,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings.We note that, due to a typographical error, the Administrative LawJudge in quoting Sec 8(b)(1)(B) erroneously refers to "employee" insteadof "employer"DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: I heardthis case in Boston, Massachusetts, on September 21, 1972,based on charges filed by The Evening Call PublishingCompany, herein referred to as the Company, on May 26,against the Respondent, Providence Stereotypers' UnionNo. 53 a/w International Stereotypers and Electrotypers202 NLRB No. 261.JURISDICTIONThe Company is a Rhode Island corporation engaged inthe publication of a daily and Sunday newspaper, servingthe greater Woonsocket, Rhode Island, area. Admittedly, itcomes within the jurisdictional requirements of the Board.I find that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and, also, that the Union isa labor organization within the meaning of Section 2(5) ofthe Act. In its answer, the Union admitted that the personslisted in paragraph 7(a) of the complaint, some seven in all,occupied positions within the Union and are agents of theRespondent.II.THE ALLEGED UNFAIR LABOR PRACTICESFor some 31 years the Union has represented abargaining unit consisting of the Company's stereotypeemployees and, at present, the parties have a collective-bargaining agreement. Fontaine, foreman of the stereotypedepartment and a member of the Union, thought itnecessary on March 8, 1972, to verbally warn BertrandBoiteau for speaking at length on the telephone duringproduction time. Later, on March 23, Fontaine againwarned Boiteau for using the telephone during productiontime. He issued the warning in writing. Boiteau, apparentlydispleased with these warnings, filed a complaint with theUnion, which later summoned Fontaine to appear before atrial committee. Fontaine declined to attend the hearingand, in his absence, Boiteau's charges were upheld and thetrial committee recommended that Fontaine pay a fine of$100, by 8 p.m. of June 30. The membership of the Unionratified this decision and additionally fined Fontaine $5 for 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailing to appear before the trial committee. Fontainerefused to pay the fines, which resulted in his beingsummoned by the executive board of the Union to explainwhy he had not complied with the Union membership'sdecision.In consequence of Fontaine's refusals, the Union has notreturned his working card which he customarily sendsalong with his dues in compliance with the regular practiceMoreover, Fontaine received no extra work shifts throughtheUnion from June 3 until the beginning of August.Before June 3, he had received two to three extra shifts perweek at other newspapers in the area. Fontaine inquired ofCharlesD.Walker, president of the Union, why he nolonger received extra work, and Walker replied that thereason was that Fontaine had 'not paid his fines. Fontaine,however, pointed out that the extra work had stopped onJune 3 and that his fine was not due until June 30.There is no question that Fontaine occupies a superviso-ryposition.Fontaine performs the same duties as hispredecessor, Edward Bartnick, performed. While Bartnickwas employed as foreman of the stereotype department, aquestion arose as to whether he was a supervisor. Inconsequence, a unit clarification was requested from theBoard, which found that Bartmck was indeed a supervisor.Fontaine has four men under his direction, and he has theauthority to hire and fire and, in fact, has hired employeeswithout consulting his supenors. He also has authority togrant overtime and to move employees from job to job,and also can discipline employees. In addition, Fontainehas the authority to and, in fact, has handled grievances.The collective-bargaining agreement provides that theforeman of the stereotype department is solely responsiblefor his department and may supervise the hiring and firingof all employees within that department. Upon these facts,not contradicted, it is plain and I find that Fontaine is asupervisor within the meaning of Section 2(11) of the Act.One of Fontaine's responsibilities is to get the newspaperout on time. It is obvious, therefore, that when a stereotypedepartment employee is away from hisjob the publicationprocess is delayed. Boiteau was aware of this as he hadbeen so informed by Fontaine. Boiteau, as acting presidentof the Union, had told Fontaine that in that capacity hewould on occasion have to use the telephone. Fontaine, soBoiteau testified, replied that this was permissible "as longas [the conversations] were not too lengthy or stoppedproduction." Boiteau received a call on March 28, whichtook him away from hisjob for approximately 15 minutes.Fontaine verbally warned Boiteau about this. On March22, Boiteau spent some 15 to 20 minutes on the telephone.Credible testimony establishes that production was sloweddown on these occasions.As previously stated, Fontaine received no extra shiftsfor 9 weeks beginning June 3, and, for the weeks of August19 and 26, he received only one extra shift per week.According to Fontaine, Union President Walker told himthat the Union was refusing to give him these additionalwork opportunities because Fontaine had failed to pay thefinesWalker claimed that he did not know the reason thatFontaine had been denied additional work and stated thatWiley, the hiring chairman for the Union, was responsible.Wiley did not appear as a witness Walker testified that theother reasons he asserted for the denial of work toFontaine were only speculations. Thus, Walker impliedthat Fontaine may have been cut off because he had moreshifts than some other employees. However, he was unableto explain why several other members of the Union whohad worked more shifts than Fontaine were not cut off andwhy Fontaine was the only employee member affected.ConclusionsUpon the foregoing facts, I conclude and find thatFontaine was denied work opportunities because he hadfailed to pay the fines levied against him by the Union.Section 8(b)(l)(B) provides that it is an unfair laborpractice for a labor organization or its agents "to restrainor coerce an employee in the selection of his representativefor the purposes of collective bargaining or the adjustmentof grievances." The Board and the courts have interpretedthis provision to prohibit a union from taking any actionagainst a supervisor that might then or later inhibit him asthe representative of his employer. Here, it seems clear,that if the Union is permitted to discipline Fontaine, in asituation of this type, Fontaine would, as counsel suggests,"of necessity have second thoughts before taking anyfuture actions as Company representative, for he will knowthat if for some reason the Union disapproves of his action,itcould fine, or expel, or reprimand him." In support ofthis theory, the Company citesDetroit Newspaper PrintingPressmen's Union No.13, 192 NLRB No. 21,San FranciscoTypographicalUnion No. 21,192 NLRB No. 77,DallasMailers Union v. N.L.R.B,445 F.2d 730 (C.A.D.C.), andMeatcutters Local 81 v. N.L.R B,458 F.2d 794 (C.A.D.C.).In his brief, counsel for the Respondent argues that if theposition of Fontaine is accepted, then he would be foreverimmune from union discipline, and that this would be so inspite of the fact that he continues to work as an ordinaryjourneyman union member outside of the Woonsocketplant.He further contends that the Union "attempted ingood faith to distribute extra work on an equitable basis,recognizing its responsibility" to substitute workers "whodepended on the extra shifts for their livelihood."In the summary of his brief, counsel for the Union statesthat Fontaine "may not on the one hand demand unionbenefits such as $130 a week in extra pay by working extrashifts, and on the other hand state that he is beyond unionjurisdiction. So long as he chooses to keep a foot in bothcamps he must accept the responsibilities that accompanysuch a peculiar stance. Having chosen not to appear anddefend againstBoiteau's claim, having chosen not to availhimself of the internal union appellate procedures regard-ing distribution of extra work, but at the same time havingdemanded that he receive sufficient extra work to staywithin the top 10 recipients of the Union, he must acceptthe decision of an impartial board that he has wronged afellow union member." Finally, counsel's brief states thatthe employer herein "has completely failed to demonstratethe wrongfulintenton the part of the union" required by anumber of cases previously cited.While there may be some basis for the attitude of othermembers of the Union concerning Fontaine's extra work, Iam satisfied that the record demonstrates that the Uniontook the action it did against Fontaine because of the PROVIDENCE STEREOTYPERS UNION197reprimand given Boiteau. Thus Fontaine's written warningto Boiteau was signed "Stereotype Foreman, Woonsocketall."The record clearly demonstrates that Fontaine hadauthority to handle grievances as is demonstrated by hishandling of the dispute concerning manning requirementsinvolving Arthur Green. Without belaboring the matter, Iconclude and find that the Respondent Union violatedSection 8(b)(1)(B) of the Act by fining Fontaine and byfailing to refer him for extra work.Ifurther find that in order to remedy the unfair laborpractices found and its effect on members other thanFontaine, it is appropriate that the Respondent Union posta notice, and also mail a copy thereof to each of itsmembers, and I shall so direct.'III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth above,occurring in connection with the operations of TheEvening Call Publishing Company as described above,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Evening Call PublishingCompanyis an employ-er in commerce within the meaning of Section 2(6) and (7)of the Act.2.Providence Stereotypers'Union, No. 53,a/2 Inter-national Stereotypers'and Electrotypers'Unionof NorthAmerica,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.3.ThomasB.Bagley, secretary of the RespondentUnion,isan agent of Respondent Union within themeaning ofthe Act.4.By fining Richard Fontaine and restricting hisassignment to extra work,the Respondent Union engagedin unfair labor practices within the meaning of Section8(b)(1)(B) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.a selected representative of The Evening Call PublishingCompany for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind all fines and all other disciplinary actionagainst Richard Fontaine, and excise and expunge from allrecordsorother evidence in the Respondent's filesconnected with or related to the charges against RichardFontaine arising out of or connected with the warninggiven by Fontaine to Bertrand Boiteau.(b)Return to said Richard Fontaine his working cardand make him whole for any loss of "extra work" resultingfrom the disciplinary action taken against him.(c) Advise Richard Fontaine, in writing, that Respondenthas taken the aforesaid action in compliance withparagraph 2(a) above, and that it will cease and desist fromthe actions forbidden in paragraph 1(a) and (b) of thisOrder.(d)Furnish the Regional Director for Region 1, inwriting, signed copies of said notice for posting by TheEvening Call Publishing Company, if willing, in placeswhere notices to employees are posted.3 Copies of saidnotice, to be furnished by the Regional Director shall, afterbeing signed by a duly authorized representative of theRespondent,be forthwith returned to the RegionalDirector for disposition by him.(e)Post at its business offices, meeting halls, and allother places where notices to members are customarilyposted, copies of the attached notice marked "Appendix."(f)Mail to each of its members, by certified mail, a copyof the attached notice marked "Appendix."(g)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.The mailing requirement is deemed necessary in order that membersactually receive notice as it is not uncommon for only a small percentage ofunion members to attend membership meetings2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes3In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "ORDER2Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that the Respondent, ProvidenceStereotypers'Union No. 53, a/w International Stereotyp-ers' and Electrotypers' Union of North America,AFL-CIO,its officers, agents, and representatives, shall:1.Cease and desist from:(a) In any manner restraining or coercing The EveningCall Publishing Company in the selection of representa-tives chosen by it for the purposes of collective bargainingor the adjustment of grievances.(b)Fining or otherwise disciplining Foreman RichardFontaine because of his conduct in performance of work asAPPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial,thatwe violated Federal law by fining RichardFontaine$105 and restricting his "extra work" assignmentsand by threatening to discipline him, you are herebynotified-WE WILL NOT threaten to inflict or in fact inflict,upon any member disciplinary action because he 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercises the rights guaranteed him in Section 7 of theNational LaborRelationsAct, as amended.WE WILL NOTin any manner restrain or coerce TheEvening Call Publishing Company in the selection ofrepresentativeschosen by it for the purposes ofcollective bargaining or the adjustment of grievances.WE WILL NOT fine or otherwise discipline ForemanRichard Fontaine because of his conduct and perform-ance of work as the selected representative of TheEvening Call Publishing Company for the purposes ofcollective bargaining or the adjustment of grievances.WE WILL rescind all fines and all other disciplinaryaction and excise and expunge all records or otherevidence in our files connected with or related to thecharges and proceedings against Richard Fontainearising out of or connected with his warning of BetrandBoiteau.WE WILL return to Foreman Richard Fontaine hisworking card and make him whole for any loss of"extrawork" resulting from the disciplinary actiontaken.DatedByPROVIDENCE STEREOTYPERS'UNION No. 53, A/WINTERNATIONALSTEREOTYPERS ANDELECTROTYPERSUNION OFNORTH AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)Thisisan official notice and must notbe defaced byanyoneThisnotice must remain postedfor 60 consecutive daysfrom the date of posting and must notbe altered, defaced,or covered by any othermaterial.Any questions concern-ing this noticeor compliancewith itsprovisions may bedirectedto the Board'sOffice, Seventh Floor,BulfinchBuilding,15 New ChardonStreet,Boston,Massachusetts,02114, Telephone 617-223-3330.